EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-8 (No. 333-35539, No.333-83842, and No.333-126981) of Checkpoint Systems, Inc. of our report dated March 1, 2012 relating to the financial statements, financial statement schedule, and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania March 1, 2012
